This suit was a trial of the rights of property. The Central Hardware Company, appellee here, instituted an attachment suit against one A.G. Anderson, to enforce its claim for advances furnished by it as landlord of said Anderson.
The appellant, Henry King, relied upon a mortgage executed by said Anderson to him.
The court gave the affirmative charge for appellee, who was plaintiff in the court below.
This case was before the Supreme Court once before on appeal.200 Ala. 209, 75 So. 967.
There was no error in admitting in evidence the judgment rendered in favor of appellee against said Anderson in the original attachment suit. The record recites that —
"The plaintiff offered to introduce the judgment; the claimant objected to the introduction of the judgment. The court overruled the objection, to which action of the court the claimant duly and legally reserved an exception."
It will be noted that the claimant assigned no grounds of objection. Clearly the judgment was admissible as going to show that the plaintiff made the advances as landlord, and the court so treated it. In brief, the attorneys for appellant say:
"The court was in error in allowing appellee to introduce the judgment against Anderson, because no judgment can be rendered against the defendant in attachment, when a claim has been interposed to try the rights of property, until this question is settled."
If this ground of objection existed, it was not pointed out to the court. From aught that appears from the record this claim suit had been tried before, and after its trial the original suit had been tried. In fact, this court judicially knows that this claim suit had been tried before, had been appealed to this court, transferred to the Supreme Court, and reversed by that court in 200 Ala. 209, 75 So. 967. From aught that appears, after this claim suit was tried before, the original case was tried.
There was no error in refusing to allow the witness Anderson to state that he had delivered half the crops to Faucett, and that he had received no advances from Faucett during the year 1914. The judgment in the original suit was conclusive of both of these matters.
There was no error in giving the affirmative charge requested in writing by the plaintiff, appellee. The only question at issue was as to which lien, that of the plaintiff or that of the claimant, was superior, and the evidence shows that the plaintiff's lien was the superior lien. In this connection, we quote from the opinion of Justice Sayre upon the former appeal of this case (200 Ala. 210, 75 So. 968), as follows:
"In the instant case the evidence showed without dispute the priority of plaintiff's lien (Code, § 4734), and the court properly so concluded when giving the general affirmative charge on request. Nothing to the contrary was to be found in the fact that an agent had entered into contract of lease with the defendant without disclosing the identity of his principal. The principal was entitled to all the benefits of the contract."
There being no error in the record, the judgment of the circuit court is affirmed.
Affirmed.